In the

    United States Court of Appeals
               For the Seventh Circuit
No. 17-3176

RAY FULLER,
                                                     Petitioner,

                              v.


MATTHEW G. WHITAKER, Acting
Attorney General of the United
States,
                                                    Respondent.


               On Petition for Review of an Order
              of the Board of Immigration Appeals
                       No. A077-811-635



  ARGUED NOVEMBER 1, 2018 — DECIDED JANUARY 23, 2019


   Before WOOD, Chief Judge, and MANION and ROVNER, Circuit
Judges.
   ROVNER, Circuit Judge. Ray Fuller asked the Board of
Immigration Appeals to exercise its authority to reopen his
removal proceeding sua sponte so that he could present new
2                                                             No. 17-3176

evidence in support of his request to defer his removal from
this country under the Convention Against Torture (“CAT”).1
Fuller contends that he likely will face torture upon return to
his native Jamaica because he is bisexual. The Board previously
had sustained an Immigration Judge’s finding that Fuller had
not presented a credible case as to his alleged sexual orienta-
tion and fear of torture. In support of his motion to reopen,
Fuller submitted to the Board several new letters of support
from acquaintances attesting to prior incidents in which he was
the victim of violence in Jamaica owing to his sexual orienta-
tion. In denying this request, the Board explained that
“[Fuller’s] motion does not challenge our conclusions regard-
ing his credibility or his eligibility for deferral of removal, and
we do not find that his letters of support would materially alter
these findings.” A.R. 3 (internal record citation omitted).
Because the Board’s stated rationale for disposing of Fuller’s
motion reflects a misapprehension of the basis for his request,
and because we cannot be confident that the Board’s mistake
did not taint the exercise of its otherwise unreviewable
discretion over the merits of the motion, we conclude that the
Board committed legal error in denying his request for relief.
On that basis, we grant Fuller’s petition for review and remand
to the Board for further proceedings.


1
   We recognize that when the Board acts in response to a litigant’s request,
it is not acting sua sponte. See Shah v. Holder, 736 F.3d 1125, 1126 (7th Cir.
2013). We shall nonetheless refer to the Board’s authority to reopen a
proceeding sua sponte in order to distinguish that power from the Board’s
distinct authority to entertain a one-time motion to reopen filed within 90
days of final agency action. Compare 8 C.F.R. § 1003.2(c)(2) with id.
§ 1003.2(a).
No. 17-3176                                                              3

                                    I.
    Our summary of the facts may be somewhat abbreviated,
as this is the fourth time that Fuller’s case has come before us.
We refer the reader to our two prior published decisions for
additional background. See Fuller v. Lynch, 833 F.3d 866 (7th
Cir. 2016) (“Fuller I”); Fuller v. Sessions, 879 F.3d 265 (7th Cir.
2018) (“Fuller II”).
     Fuller entered the country legally on a fiancé visa in 1999
and married an American citizen the following year. In 2004,
he pleaded guilty to attempted criminal sexual assault and an
Illinois court ordered him to serve a term of 30 months’
probation. After he later violated the terms of his probation,
Fuller was re-sentenced to a prison term of four years.
    Following Fuller’s release from prison in 2014, the Depart-
ment of Homeland Security (“DHS”) initiated removal
proceedings against him. The government charged, and the
Board would later agree, that Fuller was removable from the
United States pursuant to 8 U.S.C. § 1227(a)(1)(D)(i) because he
had lost his conditional permanent resident status. (In 2004,
Fuller and his wife, whom he divorced the following year,
failed to appear for a mandatory interview with immigration
officials, triggering the revocation of his conditional residency
status.)2 And because, as the Board would also agree, Fuller’s
conviction for attempted criminal sexual assault constituted a


2
  The government alleged that Fuller was removable on other grounds, but
the Board found it unnecessary to reach these other grounds. Fuller does
not contest that he is removable on the ground that he lost his status as a
conditional permanent resident of the United States.
4                                                             No. 17-3176

“particularly serious crime,” he was disqualified from seeking
withholding of removal under both the Immigration and
Nationality Act and the CAT. See 8 U.S.C. § 1231(b)(3)(B)(ii).
    Fuller instead sought deferral of his removal under the
CAT, alleging that he was likely to be tortured as a bisexual
were he returned to Jamaica. See 8 C.F.R. §§ 208.16(c)(4),
208.17(a).3 In a hearing before the Immigration Judge (“IJ”),
Fuller testified to a history of sexual relationships with both
men and women beginning in his preteen years and continuing
through his (by then dissolved) marriage to a U.S. citizen.
Fuller also recounted a number of incidents in Jamaica in
which he was physically and verbally attacked by those who
perceived him to be gay; one of these incidents involved a
shooting by a homophobic mob in the gay-friendly resort town
of Ocho Rios. Fuller further indicated that his sisters had
disowned him for his sexual orientation. In addition to his
testimony, Fuller presented the IJ with seven letters from his
children and friends, attesting to both his bisexuality and to the
violence he had experienced in Jamaica on account of his
sexual orientation.
   The IJ found that Fuller’s testimony was not credible; and
because she disbelieved his testimony and also questioned the
veracity of the letters he had submitted, the IJ concluded that


3
  For purposes of the CAT, torture is defined to include “any act by which
severe pain or suffering, whether physical or mental, is intentionally
inflicted on a person … for any reason based on discrimination of any kind,
when such pain or suffering is inflicted by or at the instigation of or with
the consent or acquiescence of a public official or other person acting in an
official capacity.” 8 C.F.R. § 208.18(a)(1).
No. 17-3176                                                      5

Fuller had not established that he is bisexual and as such faces
a likelihood of torture if he is forced to return to Jamaica. She
consequently denied his request for relief under the CAT. A.R.
181–202. In finding that Fuller’s testimony was not credible, the
IJ cited discrepancies both as to certain basic facts (including
the number and names of sisters, as well as confusing his sister
with his mother in his testimony) and as to the details of the
prior instances of violence he allegedly had experienced in
Jamaica (including a ten-year discrepancy as to the timing of
the Ocho Rios shooting and which of his former boyfriends
was present at the incident, as recounted in his written state-
ment versus his subsequent testimony in court). As for the
supporting letters from Fuller’s friends, the IJ noted that none
of the authors were available to testify although two of them
were former boyfriends who lived in the United States. The
letters also diverged in certain respects from Fuller’s testi-
mony: one letter suggested that Fuller had been shot on
multiple occasions in Jamaica, whereas Fuller had only
described one shooting. And all of the letters contained the
same centered, dotted signature line, which caused the IJ to
doubt their provenance. A.R. 192–96. The IJ summarized:
     [Fuller’s] credibility is seriously lacking in this case.
     He is unable to recall many of the most important
     details of the events that he claims … had an impact
     on his life, particularly with respect to his claim of
     being bisexual. He has failed to provide the Court
     with many documents that could have clarified
     many of these inconsistencies, such as medical
     records, police reports, corroborating letters of
     support or witnesses. The letters that he has pre-
6                                                    No. 17-3176

     sented to the Court are given very little weight
     because the Court is unable to verify their authentic-
     ity and has not had an opportunity to cross-examine
     or to even hear testimony from any of the makers of
     these statements. The respondent has given very
     little corroborative evidence to evaluate his claim
     that he is in fact bisexual and that he was in fact
     harmed in Jamaica on account of his sexual orienta-
     tion in the past.
A.R. 195.
    In 2015, the Board affirmed the denial of CAT relief to
Fuller based on the IJ’s adverse credibility findings. A.R. 61–62.
“[Fuller] has shown no clear error in the Immigration Judge’s
detailed findings of fact, to include the findings that the
respondent did not credibly testify and did not establish that
he has ever been bisexual. The respondent’s inconsistent
statements and implausible explanations fully support an
adverse credibility determination.” A.R. 62 (internal record
citation omitted).
    Fuller then appealed to this court, but we denied his
petition for review in a divided opinion. Fuller I, 833 F.3d 866.
We concluded in relevant part that the IJ’s adverse credibility
determination, as affirmed by the Board, was supported by
substantial evidence. Id. at 871–72. Although we acknowledged
that some of the IJ’s stated reasons for disbelieving Fuller were
off the mark (including, for example, the citation of his mar-
riage to a woman and multiple other prior heterosexual
relationships as a reason to think he was not bisexual), others
were sound. The latter included the discrepancies between his
No. 17-3176                                                     7

written statement and his oral testimony as to when the Ocho
Rios shooting had occurred, his confusion as to the number
and names of his sisters (and mixing up his mother with his
sister), and a material lie he had told government officials in
2001 in seeking permission to visit Jamaica. We were satisfied
that the IJ’s adverse credibility finding was amply supported
in these respects. Id. We added that if Fuller were able to gather
new evidence demonstrating that the IJ was mistaken as to his
sexual orientation, he could ask the IJ to sua sponte reopen the
proceeding. Id. at 872. The dissent, unpersuaded that these
discrepancies cast doubt on Fuller’s claims that he was bisexual
and had suffered violence as a result, contended that the
petition for review should have been granted. Id. at 872–74.
    In January 2017, Fuller filed a motion asking the Board to
reconsider and/or reopen the proceedings. A.R. 48–54. The
principal contention that Fuller advanced in his motion was
that the IJ had erred in rejecting his representation that he is
bisexual and as such faces likely persecution and torture upon
his return to Jamaica. Among other points, Fuller argued that
he had testified without contradiction that he is bisexual and
has been rejected by his family members because of his sexual
orientation; that given the hostility and violence bisexual
individuals experience in Jamaica, he would have no reason to
falsely characterize himself as bisexual; that for the same
reasons, it was difficult for him to locate gay or bisexual
Jamaicans who would put themselves at risk by giving
testimony that would confirm his bisexuality; that the inconsis-
tencies and mistakes in his testimony before the IJ were due to
his fear of being returned to Jamaica; and that the IJ’s rationale
for discrediting his testimony betrayed her own misunder-
8                                                    No. 17-3176

standings about bisexuality. A.R. 50–52, 54. Fuller added that
he had been able to obtain affidavits—actually, letters—from
individuals who supported his claim that had not been
available to him previously. A.R. 53.
    The Board denied Fuller’s motion in February 2017. A.R. 43.
The Board noted both that the motion was untimely and that,
although Fuller referenced new affidavits that were unavail-
able to him previously, “he has not submitted such evidence
with the motion, nor has he shown that a different outcome
may be warranted based on the new evidence.” A.R. 43.
    On receipt of the Board’s order denying his motion, Fuller
filed what he styled as a “Statement of Notice to Appeal
(motion to reopen).” A.R. 22. In that statement, Fuller chal-
lenged the Board’s declaration that he had not submitted the
new evidence referred to in his motion to reopen, observing,
“The new evidence was the cornerstone of my motion so there
is no way that it would not be sent in with the motion. I think
that this was a clerical mishap that caused this and I am now
making sure the new pieces of evidence are included.” A.R. 22.
Fuller went on to summarize briefly his basis for asking the
Board to reopen his removal proceeding (and on what grounds
he was seeking deferral of removal), and concluded his
statement with the following: “I have new evidence to submit
to the court to help to prove my case. I pray that I will be given
the chance to prove my credibility in court with the help of the
new evidence, and garner a positive outcome to my situation.”
A.R. 22. He attached to the statement copies of the three letters
referred to in his prior motion to reconsider and/or reopen.
No. 17-3176                                                    9

    The Board treated Fuller’s “statement” as a second motion
to reopen, and denied that motion. A.R. 3–4. The Board noted
in the first instance that the motion was barred in both number
and untimeliness, and that Fuller had not identified any
applicable exception to those limits. Nor, in the Board’s view,
had Fuller demonstrated that the circumstances of his case
were so exceptional as to warrant the exercise of the Board’s
authority to sua sponte reopen the proceedings. A.R. 3. The
Board explained:
     Even accepting [Fuller’s] argument that he previ-
     ously submitted his proffered letters of support, we
     find no basis on which to alter our October 27, 2015
     dismissal of his appeal or our previous denial of his
     motion to reopen. [Fuller’s] motion does not chal-
     lenge our conclusions regarding his credibility or his
     eligibility for deferral of removal, and we do not
     find that his letters of support would materially alter
     these findings. …
A.R. 3 (internal record citations omitted).
   Fuller then filed the instant petition for review of the
Board’s order, along with a request that we stay his removal
pending resolution of the merits of his petition. After first
denying Fuller a stay, see Fuller II, 879 F.3d 265, we ultimately
agreed to stay his removal and appointed counsel to represent
him. With the benefit of briefing and argument, we now
proceed to the merits of Fuller’s petition for review.
10                                                    No. 17-3176

                                II.
    We begin by addressing the limits of our jurisdiction. With
exceptions not applicable here, a petitioner is limited to one
motion to reopen filed within 90 days of the Board’s final
administrative decision. See 8 U.S.C. § 1229a(c)(7)(A) & (C)(i);
8 C.F.R. § 1003.2(c)(2). Fuller sought reopening long after the
90-day time limit had expired and, consequently, his only
recourse was to ask the Board to exercise its authority to
reopen the removal proceeding sua sponte, see 8 C.F.R.
§ 1003.2(a) (“The Board may at any time reopen on its own
motion any case in which it has rendered a decision.”), a power
the Board has said it will reserve for “exceptional situations,”
In re J– J–, 21 I. & N. Dec. 976, 984 (B.I.A. 1997); see also In re
G– D–, 22 I. & N. Dec. 1132, 1133–34 (B.I.A. 1999). Because the
governing regulation permits but does not require the Board
to exercise this power and there is no law defining what
situations will qualify as “exceptional,” there is no meaningful
standard by which to evaluate the exercise of the Board’s
discretion, and consequently the merits of the Board’s decision
to deny a motion to reopen sua sponte are unreviewable. Anaya-
Aguilar v. Holder, 683 F.3d 369, 372 (7th Cir. 2012) (“Anaya-
Aguilar I”) (collecting cases); see also Fuller II, 879 F.3d at 268.
But we do possess the authority to recognize and address
constitutional transgressions and other legal errors that the
Board may have committed in disposing of such a motion, see
8 U.S.C. § 1252(a)(2)(D); Fuller II, 879 F.3d at 268; Zambrano-
Reyes v. Holder, 725 F.3d 744, 751 (7th Cir. 2013); Anaya-Aguilar
v. Holder, 697 F.3d 1189, 1190 (7th Cir. 2012) (clarifying Anaya-
Aguilar I on denial of rehearing), including whether Board’s
stated rationale for denying such a motion indicates that it
No. 17-3176                                                                 11

ignored evidence that the alien tendered in support of his
request, Fuller II, 879 F.3d at 268 (citing Joseph v. Lynch, 793 F.3d
739, 741–42 (7th Cir. 2015)). Contrary to the government’s
argument, the REAL ID Act of 2005, which stripped us of the
authority to review various discretionary decisions of the
Board, did not alter our ability to address such legal errors. See
§ 1252(a)(2)(D); Cevilla v. Gonzales, 446 F.3d 658, 660 (7th Cir.
2006).4
    Fuller charges the Board with two legal errors in disposing
of his motion to reopen. He contends first that the Board
misapprehended the thrust of his motion to reopen and the
significance of the additional letters of support he submitted in
support of the motion. The Board understood Fuller not to be
challenging its conclusions as to his credibility or his eligibility
for deferral of removal. But that understanding cannot be
squared with the substance of his motion, which was a direct
challenge to these conclusions, Fuller argues. Fuller also
contends that the Board’s summary rejection of his new
evidence as “insufficient to materially alter” its adverse
findings was so perfunctory as to preclude confirmation that
the Board gave meaningful consideration to his evidence.


4
  At oral argument, the government’s counsel suggested that because Fuller
is seeking reopening in order to renew his request for relief under the CAT,
and because a denial of relief under the CAT itself is reviewable by this
court, see Teneng v. Holder, 602 F. App’x 340, 347 (7th Cir. 2015) (non-
precedential decision); Wani Site v. Holder, 656 F.3d 590, 593 (7th Cir. 2011),
section 1252(a)(2)(D) does not apply to the Board’s refusal to exercise its
authority to sua sponte reopen the proceedings. Because that contention was
not raised in the government’s brief, we deem it waived. E.g., Pope v. Perdue,
889 F.3d 410, 417 n.4 (7th Cir. 2018).
12                                                    No. 17-3176

Because we agree with Fuller that the Board mischaracterized
the basis for his motion, and because we can have no confi-
dence that its error did not taint the exercise of its discretion as
to the merits of the motion, we will remand the matter to the
Board on that basis, without deciding whether the Board,
absent that error, was obligated to say more than it did in
denying Fuller’s request that it reopen the removal proceeding
sua sponte.
    We should note at the outset that we regard Fuller’s
“Statement of Notice to Appeal (motion to reopen),” which the
Board treated as a second motion to reopen sua sponte, simply
as an effort to supplement the record with the three new letters
of support that were somehow missing from Fuller’s prior
motion. The “Statement,” as we read it, did not purport to
make any new arguments in favor of reopening or even to
address the Board’s rationale in denying his prior motion,
beyond tendering the letters that the Board had said were
missing from Fuller’s prior submission. Certainly it was within
the Board’s authority to characterize Fuller’s “Statement” as a
second motion to reopen; we do not mean to suggest other-
wise. But, in determining whether the Board committed any
legal error, we shall evaluate the Board’s order disposing of
that second motion in light of the arguments Fuller advanced
both in his “Statement” and in his first motion to reopen, which
were of one piece.
    The Board said in its order that Fuller was not challenging
its prior conclusions regarding his credibility or his eligibility
for deferral of removal; but that declaration cannot be recon-
ciled with either the letter or the spirit of Fuller’s request for
relief. Nowhere in either his motion to reopen or in his follow-
No. 17-3176                                                       13

up “Statement” did Fuller purport to forgo a challenge to the
IJ’s finding (as sustained by the Board) that he was not credible
as to his sexual orientation and history of persecution in
Jamaica and that, consequently, he could not claim eligibility
for deferral of removal under the CAT as a bisexual who was
likely to be tortured. Indeed, considering that the Board’s 2015
order had deemed Fuller ineligible for deferral of removal on
the strength of the IJ’s finding that he was not credible as to his
purported sexual orientation, it would be surprising if Fuller’s
motion did not challenge the Board’s conclusions as to his
credibility and, in turn, his eligibility for deferral of removal. It
is true that Fuller made statements in his motion to reopen to
the effect that the IJ’s adverse credibility determination “cannot
and does not preclude him from being a bisexual” and “does
not change the fact that [t]he Respondent is bisexual.” A.R. 51.
But such statements cannot reasonably be construed as
accepting, even for the sake of argument, the IJ’s credibility
finding. The entire thrust of the motion to reopen was that
Fuller is, in fact, bisexual and has in fact, experienced violence
in Jamaica as a result of his sexual orientation; that the IJ’s
rationale in discrediting him on these points was suspect; and
that the new letters of support tendered in support of his
request to reopen would eliminate any doubt as to the likeli-
hood that he will be tortured if forced to return to Jamaica. If
Fuller did not say so expressly, it was nonetheless clear from
the substance of his arguments that he meant to challenge the
adverse credibility determination and the resulting finding that
he had no basis on which to seek deferral of removal. See A.R.
51 (“The pertinent facts should be that [Fuller] testified without
contradiction that he [is] bisexual, [and] he was rejected by his
14                                                    No. 17-3176

family because of this.”); A.R. 54 (“The Immigration Judge’s
assertion that [Fuller] was not in danger if removed to Jamaica
is clearly a decision made with the lack of in-depth investiga-
tion by the fact-finders in this case.”). And, indeed, Fuller
ultimately did say this expressly in his “Statement”: “I have
new evidence to submit to the court to help to prove my case.
I pray that I will be given the chance to prove my credibility in
court with the help of the new evidence … .” A.R. 22.
    So the Board’s understanding of Fuller’s motion to
reopen—and of what challenges he was purportedly forgo-
ing—was erroneous. And to the extent that misunderstanding
necessarily affected how the Board exercised its discretion as
to the merits of his motion, it amounts to a legal error that
entitles him to relief. We have repeatedly said that the Board
commits a legal error within our jurisdiction to address when
it ignores, misapplies, or fails to meaningfully consider the
evidence an alien has submitted in support of his motion to
reopen sua sponte. See Arej v. Sessions, 852 F.3d 665, 667 (7th Cir.
2017); Ni v. Holder, 715 F.3d 620, 630 (7th Cir. 2013); Moosa v.
Holder, 644 F.3d 380, 386 (7th Cir. 2011). Contrary to the
government’s suggestion, our ability to recognize such an error
is not dependent on the particular reasons why an alien is
asking the Board to exercise its sua sponte authority, be it a
subsequent change in the law, see In re G– D–, supra, 22 I. & N.
Dec. at 1135, or (as here) the availability of new evidence
supporting the alien’s claim for relief. When the Board
mischaracterizes the evidence tendered or misapprehends the
purpose for which it is offered, it has not complied with its
duty to recognize and consider the basis on which the alien has
No. 17-3176                                                   15

asked the Board to exercise its regulatory authority to reopen
the proceedings sua sponte. See Arej, 852 F.3d at 667.
    We acknowledge that the Board, after stating that Fuller
was not challenging its findings as to his credibility and
eligibility for deferral of removal, added that “we do not find
that his letters of support would materially alter these find-
ings,”(A.R. 3); but that addition does not convince us that we
should deny Fuller’s petition for review. Having misappre-
hended or mischaracterized what findings Fuller was or was
not challenging in his motion to reopen, we cannot be confi-
dent that the Board’s additional half-sentence as to the import
of Fuller’s new evidence represents an independent and well-
considered alternative ground for the Board’s judgment. We
might have more assurance in that regard had the Board said
something more about the letters of support and why the
Board did not think they would materially alter its assessment
of whether he is entitled to deferral of removal. But the Board’s
failure to elaborate on this point leaves us with no assurance
that the Board’s exercise of discretion was unaffected by its
error in appreciating the purpose of Fuller’s new evidence. To
be clear, our point is not that the Board must say enough to
convince us that the Board exercised its discretion “correctly”
on Fuller’s motion to reopen; the merits of its ruling are of
course beyond the limited scope of our review. But in the
immediate wake of a grave mischaracterization of the basis for
Fuller’s motion, the Board’s additional boilerplate observation
that Fuller’s new letters would not materially alter its prior
adverse findings cannot eradicate doubt as to whether the
Board actually considered Fuller’s evidence and understood
what he was arguing based on that evidence. Wholly apart
16                                                   No. 17-3176

from the question of how much the Board was obligated in the
first instance to say in disposing of Fuller’s motion, the glaring
error in what it did say suggests it may never have given
meaningful consideration to Fuller’s evidence. The Board’s
order as written leaves us in the same position we would be if
its stated rationale indicated that it had altogether ignored the
evidence and arguments Fuller put before it. See Joseph, 793
F.3d at 741–42; Kiorkis v. Holder, 634 F.3d 924, 928 (7th Cir.
2011); Iglesias v. Mukasey, 540 F.3d 528, 531 (7th Cir. 2008).
    The merits of Fuller’s case for the sua sponte reopening of
his removal proceeding are for the Board and the Board alone
to judge. Nothing in our opinion should be construed as a
signal that we believe Fuller is entitled to reopening; our views
on that question are, in any event, irrelevant. Suffice it to say
that the Board in this case plainly misapprehended the basis for
Fuller’s motion and then dispensed with the merits of the
motion in a perfunctory half-sentence, giving us no assurance
that it genuinely exercised its discretion as to what Fuller was
actually arguing. The Board’s legal error compels us to return
the matter to the Board for reconsideration.
                               III.
   We GRANT the petition for review and REMAND the case
to the Board for further proceedings consistent with this
opinion.
17                                                       No. 17‐3176

   MANION,  Circuit  Judge,  dissenting.  The  court’s  opinion 
admirably attempts to toe the thin line between reviewing a 
decision  of  the  Board  of  Immigration  Appeals  to  ensure  it 
exercised its discretion and reviewing the Board’s exercise of 
discretion itself. But it strays from the former into the latter. 
Therefore, I respectfully dissent. 
                                  I. 
    An immigration judge (IJ) found Ray Fuller lacked credi‐
bility  and  denied  him  relief  under  the  Convention  Against 
Torture. The Board affirmed the decision, concluding Fuller 
failed  to  show  clear  error  concerning  the  IJ’s  credibility  de‐
termination. A.R. 62 (“[Fuller’s] inconsistent statements and 
implausible explanations fully support an adverse credibility 
determination.”). We denied Fuller’s petition for review. See 
Fuller v. Lynch (Fuller I), 833 F.3d 866, 872 (7th Cir. 2016). In 
accord  with  the  deferential  standard  of  review  we  apply  in 
these  cases,  we too concluded there was sufficient  evidence 
to support the IJ’s credibility determination. Specifically, we 
considered “Fuller’s inability to  recall significant details”  of 
his  alleged  shooting  (such  as  the  decade  in  which  it  oc‐
curred), his confusion concerning his sisters and his mother, 
the suspiciousness of his letters of support, and his lie on his 
2001 immigration application. Id. at 869–71. 
    Fuller then asked the Board to exercise its sua sponte au‐
thority to reopen  his removal proceedings,  claiming he had 
attached new evidence to the motion. See 8 C.F.R. § 1003.2(a). 
The Board declined, noting Fuller had not attached any new 
evidence  to  his  motion.  Fuller  made  another  motion,  this 
time  definitely  attaching  three  new  letters  in  support  of  his 
claims. The Board declined again. The critical sentence of the 
Board’s second decision is as follows: “The respondent’s mo‐
No. 17‐3176                                                                                      18 

tion does not challenge our conclusions regarding his credi‐
bility or his eligibility for deferral of removal, and we do not 
find  that  his  letters  of  support  would  materially  alter  these 
findings.”  A.R.  3  (internal  record  citations  omitted).  Fuller 
petitions us again. 
                                                    II. 
    Appellate  review of the  Board’s decisions concerning its 
sua sponte authority is severely limited. We have jurisdiction 
only  to  review  for  legal  or  constitutional  errors.  Anaya‐
Aguilar v. Holder, 697 F.3d 1189, 1190 (7th Cir. 2012); see also 
Arej  v.  Sessions,  852  F.3d  665,  668  (7th  Cir.  2017)  (Sykes,  J., 
concurring  in  the  judgment)  (“[W]e  lack  jurisdiction  to  re‐
view how the [Board] evaluated and weighed [the petition‐
er’s]  evidence  or  to  test  its  decision  for  abuse  of  discretion; 
we may review its decision only for errors of law and consti‐
tutional  infirmities.”).  We  have  defined  “legal  error”  to  in‐
clude  the  Board’s  failure  “to  exercise  discretion  at  all  by 
completely  ignoring  an  argument.”  Iglesias  v.  Mukasey,  540 
F.3d 528, 530–31 (7th Cir. 2008). 
    And that is the legal error the court finds here. The court 
grants Fuller’s petition because of the Board’s statement that 
Fuller was not challenging the Board’s “conclusions regard‐
ing  his  credibility  or  his  eligibility  for  deferral.”  The  court 
calls  this  “a  grave  mischaracterization”  that  “cannot  be  rec‐
onciled with either the letter or the spirit of Fuller’s request 
for relief.” Majority Op. at 12, 15. I disagree. 
   First,  Fuller’s  second  motion1  did  not  clearly  challenge 
the  Board’s  conclusions.  Fuller’s  pro  se  motion  (his  “State‐
                                                 
      1 The court treats Fuller’s first and second motions to reopen as “of 
one piece.” Majority Op. at 12. But the court accepts the Board was well 
19                                                          No. 17‐3176

ment”)  contains  three  paragraphs.  In  the  first  paragraph, 
Fuller  asserts  he  attached  the  letters  to  the  first  motion  and 
states there must have been a clerical error. The second par‐
agraph reiterates what he has said all along in these proceed‐
ings (he says he is bisexual, that he has experienced violence 
in  Jamaica,  and  that  he  will  experience  more  if  he  returns) 
and asks the Board to overturn the judgment in his case. The 
final paragraph asks for an opportunity “to present [his] case 
to  the  immigration  court”  and  to  “be  given  the  chance  to 
prove [his] credibility in court with the help of the new evi‐
dence.” A.R. 22. Apart from that last statement, Fuller never 
mentions  his  credibility  and  never  directly  addresses  his 
credibility  issues, which were the  basis for the denial  of  his 
petition  for  deferral  of  removal.  For  instance,  he  does  not 
explain why his assertions should be trusted when he could 
not  keep  straight  whether  he  got  shot  in  the  1980s  or  the 
1990s or when he has previously lied on an immigration ap‐
plication.  Neither  does  the  restatement  of  his  allegations 
necessarily  amount  to  a  “challenge”  to  the  Board’s  earlier 
determinations.  The  IJ  found  Fuller  did  not  testify  credibly, 
and  the  Board  concluded  there  was  no  clear  error  in  that 
finding.  The  Board  was  not  required  to  treat  Fuller’s  re‐
statement  of  a  summary  of  his  own  testimony  as  a  “chal‐
lenge” to that conclusion. Cf. Anderson v. Hardman, 241 F.3d 
544, 545–46 (7th Cir. 2001) (dismissing a pro se appeal where 
the  appellant  “offer[ed]  no  articulable  basis  for  disturbing 


                                                 
within its power to treat Fuller’s second filing as an independent motion. 
Id. If it was acceptable for the Board to do that, then we should not make 
it unacceptable by treating the two as one for the purposes of our review. 
Therefore, I treat the second motion on its own. 
No. 17‐3176                                                                                      20 

the district court’s judgment” and “simply repeat[ed] certain 
allegations of his complaint and cite[d] one irrelevant case”). 
    So  Fuller’s motion is ambiguous about whether  it “chal‐
lenges”  the  Board’s  determinations,  and  this  brings  me  to 
my next point: we should not be in the business of interpret‐
ing “the spirit” of motions made to the Board. The resolution 
of ambiguities is a power that should lie with the entity ex‐
ercising discretion, not the one exercising an extremely lim‐
ited power of review. We are, after all, only concerned with 
whether  the  Board  completely  ignored  Fuller’s  motion,  not 
with  how  the  Board  interpreted  it.  See  Joseph  v.  Lynch,  793 
F.3d  739,  742  (7th  Cir.  2015)  (“Joseph’s  disagreement  with 
the  Board  about  the  significance  of  his  and  his  brother’s 
statements  is  simply  an  argument  about  how  those  state‐
ments  were  weighed.  It  does  not  clear  the  jurisdictional 
bar … .”).2  And  the  Board’s  determination  that  Fuller’s  mo‐
tion  did  not  challenge  the  Board’s  earlier  conclusions  is  a 
reasonable  interpretation  of  the  ambiguous  pro  se  motion.3 
Accordingly, there has been no showing the Board completely 
ignored Fuller’s motion or arguments. 
                                                 


                                                 
     2 The majority in Arej v. Sessions conflated these considerations and 
held the Board ignored the petitioner’s evidence because the Board 
reached a conclusion the majority deemed incorrect. 852 F.3d at 667 (ma‐
jority opinion). We should not allow that faulty rational to continue. 
      3 If the Board’s decision showed an absolute lack of understanding 
concerning the contents of the motion, it would be appropriate for this 
court to question whether the Board actually considered the motion. But 
I conclude that is not what happened here. 
21                                                     No. 17‐3176

                                III. 
    The court returns this case to the Board for it to exercise 
its discretion in resolving the merits—the court acknowledg‐
es it has no authority to direct how the Board should exercise 
that  discretion.  I  completely  agree  with  that  description  of 
our  power.  However,  as  I  conclude  the  Board  has  already 
demonstrated it exercised its discretion in resolving Fuller’s 
motion, I respectfully dissent.